[Cite as State v. Jaeger, 2022-Ohio-2183.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                         C.A. No.       20CA0053-M

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
ENOCH JAEGER                                          COURT OF COMMON PLEAS
                                                      COUNTY OF MEDINA, OHIO
        Appellant                                     CASE No.   16-CR-0624

                                  DECISION AND JOURNAL ENTRY

Dated: June 27, 2022



        SUTTON, Judge.

        {¶1}     Defendant-Appellant, Enoch Jaeger, appeals the judgment of the Medina County

Court of Common Pleas denying his petition for postconviction relief. For the reasons that follow,

this Court affirms.

                                                 I.

                                   Relevant Background Information

        {¶2}     In State v. Jaeger, 9th Dist. Medina No. 17CA0072-M, 2018-Ohio-2994, ¶ 2-4, this

Court stated as follows:

        In September and October 2016, there were a series of breaking and entering
        offenses committed at gas station convenience stores in Medina County. During
        each offense, two men would use a large rock or block of concrete to smash open
        the glass door of the store then enter it carrying large garbage cans. Once inside,
        they quickly collected cartons of cigarettes inside the garbage cans then exited less
        than a minute later.

        On October 12, 2016, Mr. Jaeger and an accomplice attempted to commit a similar
        offense. The gas station they targeted, however, had been the site of one of the
        earlier offenses and had modified its front door in response. The men, therefore,
                                                   2


       were unable to break through the door. As they were driving away from the gas
       station in the accomplice's car, they were stopped by a sheriff's deputy for having
       only one operating headlight. The deputy determined that there were arrest warrants
       out for both Mr. Jaeger and the accomplice, so he took them into custody. During
       a search of the car, law enforcement found clothing that matched the clothing worn
       by the perpetrators of each of the gas station break-ins. They also found two garbage
       cans and a large rock in the trunk of the car. Mr. Jaeger later told a detective that
       he had knowledge of the workings of the entire operation and that, in exchange for
       immunity, he could tell the detective the identities of all of the individuals involved
       in the offenses, as well as those involved in transporting and selling the stolen
       cigarettes.

       The Grand Jury indicted Mr. Jaeger for one count of vandalism, four counts of
       breaking and entering, three counts of theft, and one count of engaging in a pattern
       of corrupt activity. Following a number of continuances of the trial date, a jury
       found him guilty of the offenses. The trial court sentenced Mr. Jaeger to five years
       imprisonment.

Mr. Jaeger filed a direct appeal of his sentence and convictions with the assistance of newly

appointed appellate counsel. In so doing, Mr. Jaeger raised three assignments of error for this

Court’s review regarding alleged speedy trial violations, sufficiency of the evidence and manifest

weight of the evidence. Finding no error, however, this Court affirmed. Jaeger at ¶ 21.

                         Mr. Jaeger’s Petition for Postconviction Relief

       {¶3}    In his petition for postconviction relief, along with the supplemental filings, Mr.

Jaeger alleged forty-two claims relating to his arrest, bail, pre-trial proceedings, jury selection,

trial, post-trial proceedings, and appeal.1 Specifically, Mr. Jaeger took issue with actions of the

police, State, trial court, and this Court, as well as with the effectiveness of his trial and appellate

counsel. Mr. Jaeger supported his petition for postconviction relief with his own affidavit.




       1
          Mr. Jaeger’s postconviction filing, which is the subject of this appeal, was styled as a
petition to vacate or set aside judgment of conviction or sentence. Mr. Jaeger also filed several
other motions in the trial court, and this Court, relating to his criminal case, including: (1) a motion
for new trial; (2) a motion for summary judgment; and (3) a motion to reopen his direct appeal
pursuant to App.R. 26(B). All of Mr. Jaeger’s motions were denied.
                                                   3




       {¶4}    The State opposed Mr. Jaeger’s petition and argued for its dismissal, without a

hearing, based upon the doctrine of res judicata and because Mr. Jaeger failed to “set forth

sufficient operative facts to establish substantive grounds for relief.” Further, the State asserted

Mr. Jaeger’s arguments regarding ineffective assistance of appellate counsel cannot be properly

brought in a petition for postconviction relief.

       {¶5}    In dismissing Mr. Jaeger’s petition for postconviction relief without a hearing and

disposing of all his alleged claims, the trial court relied upon the doctrine of res judicata. In so

doing, the trial court noted a majority of Mr. Jaeger’s claims were barred by res judicata because

he could have raised them in the trial court or on direct appeal, without reliance upon evidence

outside the record. The trial court further indicated Mr. Jaeger’s speedy trial, sufficiency and

manifest weight claims were also barred by the doctrine of res judicata because they were

addressed in Mr. Jaeger’s direct appeal. Lastly, the trial court found Mr. Jaeger’s “self-serving

affidavit [did] not contain sufficient operative facts to support his claims[,]” and “[did] not meet

the threshold standard of cogency to advance [Mr.] Jaeger’s claims.” (Emphasis in original.)

       {¶6}    Mr. Jaeger now appeals raising four assignments of error for our review. We

consolidate certain assignments of error to assist in our analysis.

                                                   II.

                                  ASSIGNMENT OF ERROR I

       THE COURT ERRED WHEN IT DETERMINED THAT RES JUDICATA
       APPLIED TO [MR.] JAEGER’S CLAIMS.

       {¶7}     In his first assignment of error, Mr. Jaeger argues the trial court erred in dismissing

his petition for postconviction relief based upon the doctrine of res judicata. We disagree.
                                                  4


       {¶8}    “A postconviction proceeding is a collateral civil attack on a criminal conviction.”

State v. Phillips, 9th Dist. Summit No. 20692, 2002 WL 274637, *2 (Feb. 27, 2002), citing State

v. Calhoun, 86 Ohio St.3d 279, 281 (1999). R.C. 2953.21(A)(1)(a)(i) permits anyone convicted

of a criminal offense “who claims that there was such a denial or infringement of the person's

rights as to render the judgment void or voidable under the Ohio Constitution or the Constitution

of the United States” to “file a petition in the court that imposed sentence, stating the grounds for

relief relied upon, and asking the court to vacate or set aside the judgment or sentence or to grant

other appropriate relief[.]” The petitioner “may file a supporting affidavit and other documentary

evidence in support of the claim for relief.” R.C. 2953.21(A)(1)(b).

       {¶9}     Indeed, “[t]he postconviction relief process is not itself a constitutional right” and

petitioners receive no more rights than those granted by the statute. State v. Wesson, 9th Dist.

Summit No. 25874, 2012-Ohio-4495, ¶ 7, citing Calhoun at 281.                 A petitioner seeking

postconviction relief is not automatically entitled to a hearing. Phillips at *6, citing Calhoun at

282. “The trial court serves a gatekeeping function in postconviction relief cases-it determines

whether the petitioner will even receive a hearing.” Wesson at ¶ 9, citing State v. Gondor, 112

Ohio St.3d 377, 2006-Ohio-6679, ¶ 51.

       {¶10} Further, a petition for postconviction relief may be properly dismissed without a

hearing on the basis of res judicata. State v. Griffin, 9th Dist. Lorain No. 14CA010680, 2016-

Ohio-2988, ¶ 14. Pursuant to the doctrine of res judicata:

       [A] final judgment of conviction bars a convicted defendant who was represented
       by counsel from raising and litigating in any proceeding except an appeal from that
       judgment, any defense or any claimed lack of due process that was raised or could
       have been raised by the defendant at the trial, which resulted in that judgment of
       conviction, or on an appeal from that judgment.

State v. Perry, 10 Ohio St.2d 175 (1967), paragraph nine of the syllabus.
                                                 5


       {¶11} In order to avoid the preclusive effect of res judicata, postconviction relief claims

must be “based on evidence outside of the original record that existed during direct appellate

proceedings.” State v. Bulls, 9th Dist. Summit No. 27713, 2015-Ohio-5094, ¶ 9. Nevertheless,

“[p]resenting evidence outside the record does not automatically defeat the doctrine of res

judicata.” State v. Stallings, 9th Dist. Summit No. 19620, 2000 WL 422423, *1 (Apr. 19, 2000).

The evidence “‘must meet some threshold standard of cogency; otherwise it would be too easy to

defeat the holding of Perry by simply attaching as exhibits evidence which is only marginally

significant and does not advance the petitioner's claim[.]’” Id., quoting State v. Lawson, 103 Ohio

App.3d 307, 315 (12th Dist.1995), quoting State v. Coleman, 1st Dist. Hamilton No. C-900811,

1993 WL 74756, *7 (Mar. 17, 1993). The evidence outside the record must also “demonstrate that

the claims advanced in the petition could not have been fairly determined on direct appeal based

on the original trial court record without resorting to evidence outside the record.” Id.

       {¶12} Based upon this record, Mr. Jaeger could have raised his postconviction claims on

direct appeal, but failed to do so. Further, Mr. Jaeger’s affidavit, which did not actually contain

any outside evidence, did not “demonstrate that the claims advanced in the petition for

postconviction relief could not have been fairly determined on direct appeal based on the original

trial court record without resorting to evidence outside the record.” Id. Therefore, the trial court

did not abuse its discretion in dismissing Mr. Jaeger’s petition for postconviction relief based upon

the doctrine of res judicata.

       {¶13} Accordingly, Mr. Jaeger’s first assignment of error is overruled.

                                 ASSIGNMENT OF ERROR II

       [MR.] JAEGER IS ENTITLED TO A COMPLETE TRANSCRIPT OF
       PROCEEDINGS ON DIRECT APPEAL AND PETITION FOR POST-
       CONVICTION RELIEF; AND CANNOT PRESENT AN ADEQUATE
                                                   6


       DIRECT APPEAL OR PETITION FOR POST-CONVICTION RELIEF
       ABSENT A COMPLETE TRANSCRIPT.

                                 ASSIGNMENT OF ERROR III

       [MR.] JAEGER’S APPELLATE COUNSEL WAS INEFFECTIVE FOR,
       INCLUDING BUT LIMITED TO, NOT OBTAINING A COMPLETE
       TRANSCRIPT AND/OR RECORD FOR DIRECT APPEAL.

                                 ASSIGNMENT OF ERROR IV

       THE COURT ABUSED ITS DISCRETION BY [WITHHOLDING] A
       COMPLETE TRANSCRIPT, AND CAUSED [MR.] JAEGER TO BE
       PREJUDICED,     THEREBY      MATERIALLY AFFECTING    HIS
       SUBSTANTIAL CONSTITUTIONAL RIGHTS, INCLUDING[,] BUT NOT
       LIMITED TO[,] THE 1ST, 5TH, AND 14TH.

       {¶14} In his second, third, and fourth assignments of error, Mr. Jaeger argues his appellate

counsel was ineffective for failing to raise certain issues in his direct appeal including the denial

of an oral motion for new trial without a hearing, and the ineffective assistance of trial counsel for

failing to request the preparation of the July 24, 2017 pre-trial hearing transcript in order to provide

a complete record on appeal.

       {¶15} According to State v. Murnahan, 63 Ohio St.3d 60 (1992), paragraph one of the

syllabus, “[c]laims of ineffective assistance of appellate counsel are not cognizable in

[postconviction] proceedings pursuant to R.C. 2953.21.” Thus, because Mr. Jaeger’s second, third,

and fourth assignments of error relate to claims of ineffective assistance of appellate counsel and/or

issues regarding the direct appeal, which are not cognizable in R.C. 2953.21 postconviction

proceedings, this Court declines to analyze and reach the merits of these arguments.

       {¶16} Accordingly, Mr. Jaeger’s second, third, and fourth assignments of error are

overruled.



                                                  III.
                                                 7


       {¶17} Mr. Jaeger’s assignments of error are overruled and the judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETTY SUTTON
                                                     FOR THE COURT



TEODOSIO, P. J.
CARR, J.
CONCUR.

APPEARANCES:

ENOCH JAEGER, pro se, Appellant.
                                      8


S. FORREST THOMPSON, Prosecuting Attorney, and VINCENT V. VIGLUICCI, Assistant
Prosecuting Attorney, for Appellee.